Case 2:20-cv-10644-DPH-RSW ECF No. 19 filed 04/09/20       PageID.437   Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF MICHIGAN

    H-D U.S.A., LLC and HARLEY-             REQUEST FOR CLERK’S
    DAVIDSON MOTOR COMPANY                  ENTRIES OF DEFAULT
    GROUP, LLC,
                                            Case No. 20-10644
    Plaintiffs,
                                            The Honorable Denise Page Hood
    vs.

    SQUARE WEAR, LLC; TAYLOR
    MADE ENTERPRISES, LLC d/b/a
    TAYLOR MADE APPERAL;
    ANTHONY BOWERS; and
    DAVID COLEMAN,

    Defendants.


      Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and Local

Rule 55.1, Plaintiffs H-D U.S.A., LLC and Harley-Davidson Motor Company

Group, LLC (collectively, “H-D”), respectfully request Clerk’s Entries of Default

against Defendants Square Wear LLC, Taylor Made Enterprises LLC d/b/a Taylor

Made Apperal, Anthony Bowers, and David Coleman (collectively, “Defendants”).

H-D submits herewith the concurrently filed Declaration of Lyndsay S. Ott

establishing that H-D meets all requirements for Clerk’s Entries of Default against

Defendants because none appear to be infants, incompetents, or active U.S. military

service members, and they failed to plead or otherwise respond properly under

Federal Rule of Civil Procedure 12 even though they were personally served.

                                        1
Case 2:20-cv-10644-DPH-RSW ECF No. 19 filed 04/09/20         PageID.438   Page 2 of 2




                                       Respectfully submitted,


 Dated: April 9, 2020                 By:/s/Lyndsay S. Ott

                                      WARNER NORCROSS + JUDD LLP
                                      Lyndsay S. Ott (P72949)
                                      lott@wnj.com
                                      45000 River Ridge Drive, Suite 300
                                      Clinton Twp., MI 48038
                                      Phone: 248-784-5080
                                      Fax: 248-603-9680
Of counsel:
KELLY IP, LLP
David M. Kelly
david.kelly@kelly-ip.com
Sara Copeland Parker
sara.parker@kelly-ip.com
1300 19th Street, N.W., Suite 300
Washington, D.C. 20036
Phone: 202-808-3570
Fax: 202-354-5232

                                     Attorneys for Plaintiffs
                                    H-D U.S.A., LLC and
                                    Harley-Davidson Motor Company Group, LLC

19915538




                                         2
